Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 1 of 8                     PageID 226




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


HERBERT GROSE,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )
                                                 )           Case No. 2:20-cv-02754-JTF-tmp
AMERICAN AIRLINES, INC.,                         )
                                                 )
        Defendant.                               )
                                                 )


      ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
 RECOMMENDATION TO GRANT DEFENDANT’S MOTION TO DISMISS IN PART
                      AND DENY IN PART


        Before the Court is Defendant American Airline’s Motion to Dismiss, filed on December 8,

2020.   (ECF No. 16.)     Plaintiff, Herbert M. Grose, proceeding pro-se, filed a response to the

Motion on January 19, 2021. (ECF No. 21.) Defendant filed a reply in support of its Motion on

February 2, 2021. (ECF No. 22.) Defendant filed timely Objections on March 19, 2021. (ECF No.

24.) Plaintiff responded to Defendant’s Objections on March 31, 2021. (ECF No. 26.) For the

following reasons, the Court finds that the Magistrate Judge’s Report and Recommendation should

be ADOPTED and Defendants’ Motion to Dismiss should be GRANTED in part and DENIED in

part.

                                        LEGAL STANDARD

        Pursuant to 28 U.S.C. § 636(b), magistrate judges may hear and determine any pretrial matter

pending before the Court, except various dispositive motions. 28 U.S.C. § 636(b)(1)(A). Upon

hearing a pending matter, “the magistrate judge must enter a recommended disposition, including, if
Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 2 of 8                          PageID 227




appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1); see also Baker v. Peterson, 67 F.

App’x 308, 310 (6th Cir. 2003). Any party who disagrees with a magistrate judge’s proposed

findings and recommendation may file written objections to the report and recommendation. Fed. R.

Civ. P. 72(b)(2).

        The district court reviews a magistrate judge’s proposed findings and recommendation. The

standard of review that is applied depends on the nature of the matter considered by the magistrate

judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003) (citations omitted) (“A district

court normally applies a ‘clearly erroneous or contrary to law’ standard of review for nondispositive

preliminary measures. A district court must review dispositive motions under the de novo

standard.”). Upon review of the evidence, the district court may accept, reject, or modify the

proposed findings or recommendations of the magistrate judge. Brown v. Board of Educ., 47 F.

Supp. 3d 665, 674 (W.D. Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive

further evidence or recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v.

Gardner, No. 2:14-cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11,

2015). “Within 14 days after being served with a copy of the recommended disposition, a party may

serve and file specific written objections to the proposed findings and recommendations.” Fed. R.

Civ. P. 72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee notes.

                                         FINDINGS OF FACT

        In the Report and Recommendation, the Chief Magistrate Judge provides, and this Court

adopts and incorporates, Proposed Findings of Fact in this case. (ECF No. 23, 1-7.) Defendant did


                                                   2
Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 3 of 8                       PageID 228




not object to the Chief Magistrate Judges’ Finding of Facts.

                                              ANALYSIS

       Defendant raises two objections to the Chief Magistrate Judge’s Report and

Recommendation. (ECF No. 24, 1-2.) First, Defendant objects to the Magistrate Judge’s finding

that the Railroad Labor Act (“RLA”) does not preclude Plaintiff’s claims under Title VII. (ECF No.

24, 5.) Second, Defendant objects to the Magistrate Judge’s finding that Plaintiff’s Title VII race

discrimination claim survives the motion to dismiss. (Id. at 8.) The Court will address these

objections below.

   1. RLA Preemption

       Defendant objects to the Chief Magistrate Judge’s conclusion that Plaintiff’s Title VII claim

is a “major” dispute that is not pre-empted by the Railroad Labor Act (“RLA”). (ECF No. 24, 5-7.)

Defendant argues that the Court lacks subject matter jurisdiction over the dispute because Plaintiff’s

claim is a “minor” dispute that turns on interpretation of the Collective Bargaining Agreement

(“CBA”) and is thus precluded by the RLA. (Id.)

       As the Chief Magistrate Judge points out, the RLA provides mandatory procedures for

resolving labor disputes. (ECF No. 23, 12.); 45 U.S.C. § 151(a). Under the RLA, disputes are

classified as “major” or “minor” disputes and will then be resolved in accord with the procedures set

forth for each classification. 45 U.S.C. § 151(a). “Major” disputes are those concerning the making

of collective agreements and rates of pay, rules, or working conditions. Hawaiian Airlines, Inc. v.

Norris, 512 U.S. 246, 252 (1994); Elgin, J. & E. Ry. Co. v. Burley, 325 U.S. 711, 722 (1945). Minor

disputes grow out of grievances or out of the interpretation or application of agreements that cover

rates of pay, rules, or working conditions. Id. However, when a claim is unrelated to the CBA, the


                                                  3
Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 4 of 8                       PageID 229




RLA does not preempt a plaintiff’s statutory claim. Norris, 512 U.S. at 256; Smith v. Nw. Airlines,

Inc., 141 F. Supp. 2d 936, 942 (W.D. Tenn. 2001.)

       In the Sixth Circuit, a two-part test is employed to determine whether a claim is independent

from the CBA. Emswiler v. CSX Transp., Inc., 691 F. 3d 782, 792 (6th Cir. 2012). First, the Court

must determine if plaintiff’s claim requires an interpretation of the CBA. Id. If so, then the court

must ask if the right claimed by the plaintiff was established by the agreement or if it exists

independently under state or federal law. Id. In other words, where a claim depends on an

interpretation of the CBA, the claim would be precluded under the RLA. Smith 141 F. Supp. 2d at

940 (W.D. Tenn. 2001) (citing Norris, 512 U.S. at 256).

       Here, as the Chief Magistrate Judge concluded, the CBA is not needed to conclusively

resolve Plaintiff’s Title VII race discrimination claim. Thus, Plaintiff’s claim is not a “minor”

dispute as defined in the CBA. (ECF No. 23, 15.) See Smith, 141 F. Supp. at 940 ([t]he defining

characteristic of a minor dispute is that it can be “conclusively resolved by interpreting” a CBA).

Plaintiff’s allegations that white employees were offered overtime and back pay while he was

bypassed because of his race is a Title VII claim that arises under a federal statute and does not

depend on the CBA for resolution. Id. While Plaintiff’s claim may involve a discussion of the CBA

to determine benefits sought, interpretation of the CBA is not necessary to determine the proof of the

claim. See Nguyen v. United Air Lines, Inc., No. 1:09-cv-733, 2010 WL 2901878, at *4 (W.D.

Mich. July 23, 2010) (holding that a plaintiff’s claims were not preempted by the RLA despite

requiring a discussion of the CBA because “the elements of his claims do not require the court to

interpret the CBA”). Because Plaintiff’s Title VII discrimination claim exists independently of the

CBA, the RLA does not preclude Plaintiff’s claim and this Court can reach the merits of the dispute.


                                                  4
Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 5 of 8                           PageID 230




Therefore, Defendant’s motion to dismiss based on the RLA is Denied.

    2. Title VII Race Discrimination Claim

        Defendant also objects to the Chief Magistrate Judge’s recommendation that Plaintiff’s Title

VII race discrimination claim survives the motion to dismiss. (ECF No. 24, 8.) Defendant argues

that Plaintiff’s claim cannot survive the motion to dismiss because Plaintiff fails to allege facts

sufficient to state a claim upon which relief can be granted. (Id.) When evaluating a motion to

dismiss under Fed. R. Civ. P. 12(b)(6), the Court must determine whether the complaint contains

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Determining whether a complaint states a plausible claim requires the Court to draw upon

its experience and common sense. Iqbal, 556 U.S. at 129. Federal Rule of Civil Procedure 12(b)(6)

is also linked to Federal Rule of Civil Procedure 8 (a)(2), which states that a pleading containing

allegations for relief should be short and plain.

        For a Title VII discrimination claim, Plaintiff must allege, and ultimately prove, that: (1)

plaintiff is a member of a protected group; (2) plaintiff suffered an adverse employment action; (3)

plaintiff was qualified for the position; and (4) plaintiff was replaced by a person outside of the

protected class or was treated differently from similarly situated members of the unprotected class.

Warfield v. Lebanon Corr. Inst., 181 F.3d 723, 728-29 (6th Cir. 1999.) As the Chief Magistrate

Judge noted, it is undisputed that Plaintiff is a member of a protected group and that he was qualified

for the Crew Chief position. Plaintiff is an African American, has been employed as a Fleet Service

Clerk for American Airlines for forty-two years, has successfully completed the test to become a

Crew Chief, and was awarded the position of permanent Crew Chief by his peers. (ECF No. 13 at 1


                                                    5
Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 6 of 8                           PageID 231




& ¶¶ 9-13.) Therefore, elements one and three are satisfied. As for the second element—adverse

employment action—this District and the Sixth Circuit have held that deprivation of overtime

opportunities can be considered an adverse employment action when the lost overtime opportunities

occurred regularly and resulted in significant monetary loss. Shaw v. Donahoe, No. 11-2859-STA-

tmp, 2014 WL 1168572, at *15 (W.D. Tenn. Mar. 21, 2014); Broska v. Henderson, 70 F. App’x 262,

268 (6th Cir. 2003). Plaintiff’s Amended Complaint states that the March 2, 2019 incident was one

of numerous times that he was denied overtime by the Defendant on account of his race. (ECF No.

13, ¶ 31.) For the purposes of Rule 12(b)(6) and Rule (8)(a)(2), the Court finds that this “short and

plain” statement is sufficient to allege an adverse employment action, which satisfies the second

element of the Title VII discrimination claim.

        Regarding the fourth and final elements, the Chief Magistrate Judge correctly concluded that

Plaintiff alleged sufficient facts to state a claim upon which relief can be granted. (ECF No. 23, 22.)

In this case, Plaintiff cites several instances where he was treated differently than similarly situated

non-protected employees. (ECF No. 13, ¶¶ 31 & 38.) Notably, Plaintiff alleges that in March 2019,

both Tommy Fagan (white) and Joseph Laughlin (white) were repeatedly awarded overtime on their

day off despite the fact that they had not signed up for overtime. (Id. at ¶ 31.) Like Fagan and

Laughlin, Plaintiff did not sign up for overtime, but he was not contacted for overtime on his days

off. (Id.) Moreover, in May 2019, “coworker Randy Shasta [white] was also bypassed as a Crew

Chief, [as was Plaintiff], but after filing [sic] grievance, [Shasta] received all due back pay . . .” (Id.

at ¶ 38.) Defendant argues that Plaintiff fails to plead that the named individuals are similarly

situated to Plaintiff. (ECF No. 24, 10.) However, it is clear from the allegations on the face of the

Amended Complaint that the individuals are similarly situated to Plaintiff and belong to a non-


                                                    6
Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 7 of 8                       PageID 232




protected group. The named individuals: Fagan, Laughlin, and Shasta, are white employees who are

also Crew Chiefs and share Plaintiff’s qualifications. (ECF No. 13, ¶¶ 31 & 38.) Furthermore, as

the Chief Magistrate Judge stated, Federal Rule of Civil Procedure 12(b)(6) does not require a

detailed factual allegation regarding the Defendant’s treatment of similarly situated employees.

(ECF No. 23, 24-25) (quoting Twombly, 550 U.S. at 555). It is sufficient that the Amended

Complaint pleads enough factual matter to raise a plausible inference of wrongdoing. 1660

Southfield Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F. 3d 502, 504 (6th Cir. 2013). As the Chief

Magistrate Judge concluded, the Amended Complaint provides sufficient facts for the Court to infer

that Plaintiff was discriminated against based on race. The Court reiterates that for an amended

complaint to comply with Rule 8 of the Federal Rules of Civil Procedure, all that is required is a

“short and plain statement of the claim showing that the pleader is entitled to relief,” which is what

Plaintiff has provided. Fed. R. Civ. P. 8(a)(2). For these reasons, the Court adopts the Chief

Magistrate Judge’s Recommendation that Plaintiff has a viable Title VII race discrimination claim

and Defendant’s motion to dismiss this claim is Denied.

   3. Other Claims

       The parties do not object to the Magistrate Judge’s recommendation that Plaintiff’s sex

discrimination, retaliation, and hostile work environment claims be dismissed. After a full review of

the Magistrate Judge’s Report and Recommendation, including the “Proposed Findings of Fact” and

the “Proposed Conclusions of Law” the Court adopts the Magistrate Judge’s Recommendation that

such claims be Dismissed.

                                          CONCLUSION

       Upon de novo review, the Court hereby ADOPTS the Magistrate Judge’s Report and


                                                  7
Case 2:20-cv-02754-JTF-tmp Document 27 Filed 04/30/21 Page 8 of 8                PageID 233




Recommendation, and GRANTS Defendant’s Motion to Dismiss the sex discrimination, retaliation,

and hostile work environment claims, but DENIES Defendant’s Motion to Dismiss the RLA and

Title VII race discrimination claims.


       IT IS SO ORDERED on this 30th day of April 2021.

                                                         s/John T. Fowlkes, Jr.
                                                         JOHN T. FOWLKES, JR.
                                                         United States District Judge




                                             8
